Citation Nr: 1438145	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  06-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was raised by the Board in a November 2009 decision.  A July 2012 Board decision denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 order, the Court granted a joint motion for remand and vacated that Board decision to provide the Veteran with an opportunity to present testimony at a Board hearing.  

In June 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record. The record was held open for 60 days to afford the Veteran more time to submit additional evidence.  Later than same month, additional evidence along with a waiver of initial RO consideration of that evidence was received and associated with the claims file.

This case also comes before the Board on appeal from a September 2009 rating decision that granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2012 correspondence, the Veteran requested a withdrawal of his appeal of the claim for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

2.  The Veteran is service-connected for chronic muscular strain superimposed on degenerative instability of the lumbar spine, rated 20 percent disabling; posttraumatic degenerative arthritis and meniscus tears of the right knee, rated 20 percent disabling; tinnitus, rated 10 percent disabling; radiculopathy of the left lower extremity associated with chronic muscular strain superimposed on degenerative instability of the lumbar spine, rated 10 percent disabling; and bilateral hearing loss, rated 0 percent; for a combined evaluation of 50 percent.  

3.  The Veteran's service-connected disabilities, particularly low back and right knee disabilities, preclude him from securing or following substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the claim for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU, on an extra-schedular basis, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by the authorized representative.  38 C.F.R. § 20.204 (2013).

In August 2012 correspondence, the Veteran requested a withdrawal of the appeal of the claim for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Thus, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  

TDIU

The Veteran claims he is unable to work due to his service-connected disabilities, particularly his low back and right knee disabilities.  In the most recent March 2011 VA medical examination report, the Veteran stated he had to retire from his position as an automobile appraiser due to his low back and right knee disabilities.  In an October 2010 statement, the Veteran's wife, who owns the auto appraisal company where he worked, indicated that his low back and right knee disabilities resulted in difficulty driving, an essential element of his duties as an auto appraiser.  She wrote that the company decreased the Veteran's salary as his ability to drive and perform other duties related to the job became more difficult due to his service-connected disabilities.  She reported that the Veteran's salary had decreased to the point at which he was earning minimum wage before his retirement.  She indicated that the Veteran was unable to continue his work due to his service-connected disabilities.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

The Veteran is service-connected for chronic muscular strain superimposed on degenerative instability of the lumbar spine, rated 20 percent disabling; posttraumatic degenerative arthritis and meniscus tears of the right knee, rated 20 percent disabling; tinnitus, rated 10 percent disabling; radiculopathy of the left lower extremity associated with chronic muscular strain superimposed on degenerative instability of the lumbar spine, rated 10 percent disabling; and bilateral hearing loss, rated 0 percent; for a combined evaluation of 50 percent.  Thus, he does not meet the above percentage standards of 38 C.F.R. § 4.16(a).

However, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  Such cases should be submitted to the VA Director of the Compensation and Pension Service for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission, there should be a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have the authority to grant a TDIU on an extra-schedular basis in the first instance, the Board may decide whether the claim should be referred to the VA Director of Compensation and Pension Service for consideration of an extra-schedular rating.  38 C.F.R. § 4.16(b) (2013).  

In September 2010 and March 2012, the RO obtained an administrative review from the VA Director of Compensation and Pension Service, who opined that the Veteran was not entitled to an extra-schedular rating under 38 C.F.R. § 4.16(b).  Therefore, the issue of an extra-schedular rating is no longer in the first instance, and the Board has jurisdiction to adjudicate it on the merits.

The question at issue is whether the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  The record contains differing medical opinions on this question.

The record shows that the Veteran's highest formal education was completing high school.  In an October 2008 application for a TDIU, he reported working as an automobile appraiser for insurance companies full-time for 50 hours per week from January 1983 until June 2006 and part-time for eight hours per week from June 2006 until December 2007.  He reported becoming too disabled to work in June 2006 but did not indicate how he was able to work until December 2007. 

At a November 2003 VA examination, the Veteran reported working part-time as an automobile appraiser.  He reported that he walked with a cane and monitored his activities carefully.  He stated that he could drive a car for at least two hours, but doing so would bother his back.  He indicated that he could walk for 20 to 30 minutes, but such activity would bother his right knee.  

After a physical examination, the examiner stated that the Veteran would probably continue to have difficulty with the low back and the right knee due to his present symptomatology.  The examiner indicated that the present conservative treatment of the low back and right knee disabilities was reasonable, and that the Veteran needed to be careful with his activities. 

While the Veteran was afforded a VA audiology examination in November 2003, the examiner did not note any difficulties with either hearing loss or tinnitus.  The examiner did not comment on how the hearing loss and tinnitus would affect the Veteran's employment. 

In an August 2004 statement, the Veteran wrote that he was having difficulty making a living.  He stated that he had problems driving any distance without experiencing severe back pain and locking of the right knee.  He also indicated that his right knee would give out occasionally while walking. 

At a March 2008 VA examination, conducted by the examiner who conducted the November 2003 examination, the Veteran indicated that he had been working as an automobile appraiser but was experiencing difficulty due to low back and right knee pain.  He indicated that he was treating his low back and right knee disabilities by being careful in his activities, using oral medication, bracing the back, and walking for exercise.  He indicated that he sometimes used a cane while walking.  He reported that his comfort level was limited to driving or walking for 15 minutes, and such activity would worsen his low back and right knee symptoms.  He stated that he last was able to walk for 30 minutes with a fairly good sense of comfort about a year or two prior to the examination.  He indicated that, since that time, he had experienced worsening of low back and right knee symptoms. 

After a physical examination, the examiner stated that the Veteran's work capacity would be diminished by his orthopedic difficulties.  The examiner noted that the Veteran's work as an automobile appraiser had become quite difficult.  The examiner reported that the Veteran was limited to rather light types of work in which he would be able to change positions frequently as needed for comfort. 

A June 2008 VA treatment record shows that the Veteran stated that he had worked as an appraiser of car wrecks but was unable to perform that job now because of knee and hip pain.  

In a May 2009 VA examination report, the examiner who conducted the prior examinations concluded that the Veteran's work capacity was diminished by his back and right knee problems.  The examiner stated that the Veteran was limited to very light work that did not entail much driving.  The examiner also indicated that the Veteran needed to be able to lie down occasionally during his workday as needed for comfort.  The examiner stated that the Veteran's present status amounted to disability retirement.  Considering the Veteran's age and various disabilities, the examiner reported that it would be reasonable to say that the Veteran was permanently and totally disabled.

In an April 2010 VA examination report, a different examiner stated that the Veteran clearly would be unable to continue in his long-time profession as an automobile insurance appraiser.  The examiner concluded that, with the Veteran's extreme back problem and inability to sit for any length of time, it seems very unlikely that the Veteran could perform any type of inactive or non-physical type of labor such as in an office and truly would be considered unemployable based on the service-connected low back and right knee disabilities.

In a September 2010 report, a Director of Compensation and Pension Service noted the May 2009 examiner's statement that the Veteran was permanently and totally disabled due to his age and various disabilities, but stated that the evidence of record did not establish that the Veteran's service-connected disabilities presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standard.  The Director noted that the May 2009 examiner indicated that the Veteran was able to drive or walk for 15 minutes despite his service-connected disabilities.  The Director also noted the examiner's statement that the Veteran would be limited to very light work involving not much driving due to his service-connected low back and right knee disabilities.  The Director concluded that the Veteran was not shown to be unemployable by reason of service-connected disabilities for extra-schedular entitlement to a total rating based on unemployability. 

In a March 2011 VA examination report, the examiner who conducted the November 2003, March 2008, and May 2009 examinations concluded that the Veteran's work capacity was decreased by his low back and right knee disabilities, limiting him to very light work.  The examiner stated that such work would have to involve sitting mostly, but that the Veteran needed to be able to stand up frequently and lie down as needed during work hours.  The examiner noted that the Veteran was last able to work in 2008, and his profession involving the appraisal of automobiles had become very difficult because of the low back and knee disabilities. 

In a March 2011 VA audiology examination report, the examiner stated that, when using hearing aids, the Veteran would function well in a quiet environment, as demonstrated by his good to excellent monoaural speech discrimination scores upon testing.  The examiner found that the Veteran would be able to communicate interpersonally with a supervisor or even the public in a quiet environment when using hearing aids.  The examiner indicated that noisy environments would pose a problem for the Veteran.  The examiner opined that the Veteran would function well in a work environment in which he worked independently, with little supervision, and limited communication requirements with the public. 

In a March 2012 report, the same Director who provided the September 2010 report noted that the Veteran's work at appraising automobiles had become difficult due to his service-connected low back and right knee disabilities, and that working in a noisy environment would pose communication difficulties.  The Director noted that the Veteran had worked for more than 23 years full-time as an automobile appraiser and part-time at the same position for a year and a half, and the Veteran had not indicated having any further employment after December 2007.  The Director noted the March 2011 examiner's statement that the Veteran could perform very light work in a setting in which he could sit primarily, stand frequently, and lie down as needed.  The Director noted the March 2011 audiology examiner's statement that the Veteran would function well in a work environment in which he could work independently with little supervision and limited communication with the public.  The Director concluded that the evidence did not establish that the Veteran was unemployed and unemployable due to his service-connected disabilities, and thus determined that entitlement to a TDIU had not been established.

In a December 2013 private vocational assessment, completed after a review of the claims file and a telephone interview of the Veteran, a private vocational consultant stated that the Veteran's work skills do not readily transfer, and the Veteran's low back and right knee disabilities place him at a less than sedentary work capacity.  The consultant concluded that the Veteran is unemployable within the labor market.  The consultant based her opinion on a comprehensive review and discussion of the evidence in the claims file, interview with the Veteran, and a thorough application of the facts specific to the Veteran's circumstances to what she explained were commonly accepted standard categories of work in the field of vocational rehabilitation.   

A statement from the Social Security Administration shows that the Veteran earned $4000.00 during each of the years 2003, 2004, and 2005.

Given the above, the record indicates that the Veteran's service-connected low back and right knee disabilities severely limit his ability to work.  Two different VA examiners stated that his work as an automobile appraiser had become quite difficult and he was limited to rather light types of work in which he could change positions frequently, his present status amounted to disability retirement and he was permanently and totally disabled, he cannot perform any type of inactive or non-physical labor such as in an office and would be considered unemployable, and he can perform very light work that involves mostly sitting and allows him to lie down as needed.  A private vocational consultant who reviewed the claims file and interviewed the Veteran over the telephone found that he is unemployable within the labor market.  The Board further observes that the Veteran's income level for the three years prior to his retirement fell below that of the poverty threshold established by the United States Census Bureau.  Such marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (2013).  

On the other hand, a Director of Compensation and Pension Service who twice reviewed the claims file found both times that the evidence did not establish that the Veteran is unemployable due to his service-connected disabilities and concluded that a TDIU was not warranted on an extra-schedular basis.  However, the Board finds that the opinions are of reduced probative value as an incorrect standard with respect to 38 C.F.R. § 4.16(b) was applied.  The record need not show that the Veteran is unemployable, just that he is unable to secure and follow substantially gainful occupation.  Even with that incorrect standard, a private vocational consultant concluded that the Veteran is unemployable.

Given the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities, particularly low back and right knee disabilities, preclude him from securing or following substantially gainful occupation.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a TDIU, on an extra-schedular basis, is warranted.

ORDER

The appeal of the claim for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is dismissed.

A TDIU, on an extra-schedular basis, is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


